NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50033

                Plaintiff-Appellee,
                                                D.C. No.
 v.                                             2:17-cr-00044-MWF-2

SHANE ARNOLD, AKA Shay Arnaldi,
AKA Alexander Arnold, AKA Shane                 MEMORANDUM*
Enrique Arnold, AKA Shane Eric Arnold,
AKA Shay,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                          Submitted November 20, 2020**
                              Pasadena, California

Before: CALLAHAN and BUMATAY, Circuit Judges, and PRESNELL,***
District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Gregory A. Presnell, United States District Judge for
the Middle District of Florida, sitting by designation.
        Shane Arnold appeals his conviction following a bench trial for two heroin-

distribution charges under 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A) and for

being in possession of a firearm with ammunition after a domestic-violence

misdemeanor conviction in violation of 18 U.S.C. § 922(g)(9). Arnold also appeals

his sentence. We have jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291,

and we affirm.

   I.      Arnold’s Motion to Suppress

        Arnold challenges the district court’s denial of his motion to suppress

evidence seized under the search warrant executed on a converted garage on South

Wilton Place in Los Angeles, California. We review a district court’s denial of a

motion to suppress relating to a search warrant de novo. United States v. Jordan,

291 F.3d 1091, 1099 (9th Cir. 2002). We review for clear error a district court’s

underlying factual findings relating to a motion to suppress, such as “whether any

statements were false or omitted and whether any such statements were

intentionally or recklessly made.” United States v. Elliot, 322 F.3d 710, 714 (9th

Cir. 2003).

        The Fourth Amendment requires that a search warrant be supported by a

truthful factual showing sufficient to comprise probable cause. Franks v.

Delaware, 438 U.S. 154, 164–65 (1978). Arnold argues that evidence seized via

the Wilton search warrant must be suppressed under Franks because the affidavit


                                           2                                      19-50033
supporting the warrant contained material misrepresentations and omissions. To

suppress evidence under Franks, a defendant must establish that “the affiant officer

intentionally or recklessly made false or misleading statements or omissions in

support of the warrant” and that, after removing the misstatements and

supplementing the omissions, “the affidavit’s remaining content is insufficient to

establish probable cause.”1 United States v. Martinez-Garcia, 397 F.3d 1205, 1215

(9th Cir. 2005) (quoting Franks, 438 U.S. at 155–56).

      Arnold first argues that Detective Marc Tarzia misstated his observations

from his surveillance of a drug transaction described in the affidavit. Arnold’s

arguments during his Franks hearing and in his trial briefs all pertain to alleged

misstatements by Detective Anthony Chavez and his asserted omissions. Arnold

did not argue below that Detective Tarzia made any misrepresentations and the

district court did not consider or address that issue. A defendant who raises new

theories on appeal in support of a motion to suppress must demonstrate good cause

before he or she is permitted to proceed on those theories. United States v.

Guerrero, 921 F.3d 895, 897–98 (9th Cir. 2019). Because Arnold has not argued

good cause, his argument with respect to Detective Tarzia cannot succeed. Further,



1
 When considering a motion to suppress under Franks, this Court reviews both
whether any misstatement or omission is material and whether probable cause
exists following correction of such a misstatement or omission de novo. Elliot, 322
F.3d at 714.

                                          3                                    19-50033
even in absence of waiver, there were many indicators apart from Detective

Tarzia’s observation that evidence of a crime would be found at the Wilton garage

sufficient to establish probable cause. These included the fact that a confidential

informant met with Arnold several different times at the garage to discuss the sale

of drugs, and that the informant was given sample drugs at some of those meetings.

      The only remaining Franks argument is Arnold’s assertion that the Wilton-

warrant affidavit omitted the fact that no drug seizures or arrests had been made in

connection with the Wilton address. When reviewing omissions, a court must

determine whether the omitted facts were “required to prevent technically true

statements in the affidavit from being misleading.” United States v. Ruiz, 758 F.3d
1144, 1148 (9th Cir. 2014) (quoting Ewing v. City of Stockton, 588 F.3d 1218,

1224 (9th Cir. 2009)).

      The only statement in the affidavit that Arnold argues is misleading is that

the confidential informant had “led to multiple Title III affidavits and multiple

narcotics seizures.” Arnold asserts that by omitting that none of these seizures

occurred at the Wilton address, law enforcement implied that it had confirmed the

presence of drugs at the Wilton address, when in fact it had not. But this is the very

reason officers needed a search warrant—to obtain such evidence. The affidavit

otherwise contains a thorough summary of the investigation over the course of

several months which included several statements from Arnold regarding his


                                          4                                    19-50033
activities at Wilton and detailed that two narcotics samples were obtained from

Arnold. The asserted omissions do not make the affidavit misleading and even if

they were supplemented, the affidavit would have provided probable cause for the

search warrant.

    II.      The District Court’s Rehaif Error

          No plain error resulted from the indictment’s failure to allege, and the

district court’s failure to find, the knowledge element of a prosecution under 18

U.S.C. § 922(g) as established in Rehaif v. United States, 139 S. Ct. 2191, 2200

(2019) (holding that the government “must prove [both] that the defendant knew

he possessed a firearm and that he knew he belonged to the relevant category of

persons barred from possessing a firearm.”). We review for plain error an

insufficient indictment and an incorrect legal standard claim2 raised for the first

time on appeal. Johnson, 2020 WL 6268027, at *3. Under plain error review, relief

is not warranted unless “(1) there was an error, (2) the error is clear or obvious, (3)

the error affected [the defendant’s] substantial rights, and (4) the error seriously

affected the fairness, integrity, or public reputation of judicial proceedings.” Id.



2
  Arnold frames his argument as a “sufficiency of the evidence” claim. This Court
recently held in United States v. Johnson, --- F.3d ---, 2020 WL 6268027 (9th Cir.
2020) that an identical claim was “best understood not as a challenge to the
sufficiency of the evidence, but rather as a claim that the district court applied the
wrong legal standard in assessing his guilt—specifically, by omitting the
knowledge-of-status element now required under Rehaif.” Id. at *3.

                                             5                                       19-50033
(citing United States v. Benamor, 937 F.3d 1182, 1188 (9th Cir. 2019)).

      Although the first two prongs have been satisfied, we conclude that Arnold

has not satisfied the third or fourth prongs of the plain error standard, which

require him to show that “but for the error, the outcome of the proceedings would

have been different.” Benamor, 937 F.3d at 1188 (citing Molina-Martinez v.

United States, 136 S. Ct. 1338, 1343 (2016)). The trial record indicates that Arnold

had previously been convicted of a domestic violence misdemeanor under

California Penal Code § 273.5(a), which prohibits the infliction of corporal injury

on a cohabitant or the mother or father of a defendant’s child. The trial record

further indicates that, as a part of his conviction, Arnold enrolled in a 52-week

domestic violence program. This evidence proves beyond a reasonable doubt that

Arnold had the requisite knowledge under Rehaif for a conviction under 18 U.S.C.

§ 922(g)(9). See Benamor, 937 F.3d at 1189.

   III.   Arnold’s Sentence

      We review a district court’s interpretation of the United States Sentencing

Guidelines de novo, its application of those Guidelines for abuse of discretion, and

its factual findings for clear error. United States v. Treadwell, 593 F.3d 990, 999

(9th Cir. 2010), overruled on other grounds by United States v. Miller, 953 F.3d
1095 (9th Cir. 2020). A district court abuses its discretion if it applies the

Guidelines “in a way that is ‘illogical, implausible, or without support in inferences


                                           6                                      19-50033
that may be drawn from the facts in the record.’” Id. at 999 (quoting United States

v. Hinkson, 585 F.3d 1247, 1263 (9th Cir. 2009) (en banc)).

      U.S.S.G. § 2D1.1(b)(1) provides for a two-level increase in a defendant’s

sentencing score if a “dangerous weapon (including a firearm) was possessed”

during the commission of a drug trafficking crime. The district court need not find

a connection between the weapon and the offense, just that the defendant possessed

the weapon during commission of the offense. United States v. Restrepo, 884 F.2d
1294, 1296 (9th Cir. 1989). The enhancement is appropriate “unless it is clearly

improbable that the weapon was connected with the offense.” United States v.

Boykin, 785 F.3d 1352, 1364 (9th Cir. 2015). The district court properly applied

the enhancer to Arnold’s sentencing score by considering “all of the offense

conduct, not just the crime of conviction.” See United States v. Willard, 919 F.2d
606, 610 (9th Cir. 1990) (quoting U.S.S.G. § 2D1.1 n. 3 (2010)). Arnold was

convicted of conspiracy drug trafficking in connection with his activities at the

Wilton address. A search of the Wilton address resulted in the seizure of two

firearms, marijuana, and other drug trafficking contraband. His possession of the

firearms at the address where he carried out the drug trafficking conspiracy

supports the application of this enhancement. Boykin, 785 F.3d at 1364.

                                                                       AFFIRMED.




                                          7                                     19-50033